DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  “a flow of cooling air” should be written “the flow of cooling air”, “a second operating mode” should be written “a shutdown operating mode”.  
Claim 7 is objected to because of the following informalities:  “a flow of cooling air” should be written “the flow of cooling air”, “a second operating mode” should be written “a shutdown operating mode”.  
Claim 8 is objected to because of the following informalities:  “a second operating mode” should be written “a shutdown operating mode”, “a flow of cooling air” (line 3) should be written “the flow of cooling air”.
Claim 9 is objected to because of the following informalities:  “a second operating mode” should be written “a shutdown operating mode”.  
  Claim 17 is objected to because of the following informalities:  “the flow of cooling air” (line 3) should be written “a flow of cooling fluid” for consistency with the base claim 10.
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper 
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 and 17-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Puerta (US 9,004,853) in view of Hines (US 6,012,279).
Regarding Claims 10-12, 17, and 18, Puerta discloses a method of cooling a gas turbine engine, said method comprising: channeling a flow of cooling fluid (water) to a conduit (hose 20) (read col. 4, l. 65-col. 5, l. 11; see Figs. 1-2); and channeling the flow of cooling fluid from the conduit 20 into a compressor bleed port 17 disposed within an engine casing 13 (read col. 4, l. 65-col. 5, l. 11; see Figs. 1-2).  Puerta additionally discloses wherein channeling the flow of cooling fluid (water) from a source of a flow of cooling fluid to the conduit (the flow of cooling fluid/water necessarily has a source) and wherein channeling the flow of cooling fluid into the compressor bleed port disposed within the engine casing comprises channeling the flow of cooling fluid into a compressor 10, i.e. the working fluid path 12 of the compressor (read col. 4, l. 65-col. 5, l. 11; see Figs. 1-3).  Puerta does not explicitly disclose wherein channeling the flow of cooling fluid from the conduit into the compressor bleed port cools a component of the gas turbine engine.
Hines also discloses injecting a flow of cooling fluid/water from a conduit 64 into a compressor 54 (see Fig. 1; read, e.g., col. 2, ll. 27-40).  Hines teaches channeling the flow of cooling fluid cools a component of the gas turbine engine (read col. 4, ll. 32-45: the water spray is of a sufficiently cool temperature that leads to the result of reduced airflow temperature within the associated compressor and combustor; components of the gas turbine engine which are contact with this airflow are cooled, e.g. compressor walls, blades, and vanes, compressor discharge structure).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the process of Puerta to include wherein channeling the flow of cooling fluid from the conduit into the compressor bleed port cools a component of the gas turbine engine as taught by Hines in order to reduce temperatures within the compressor and combustor allowing the engine to operate at higher output levels (Hines col. 4, ll. 32-45).
Regarding Claim 13, Puerta in view of Hines discloses the claimed invention as discussed above.  Puerta does not disclose wherein channeling the flow of cooling fluid into the compressor bleed port disposed within the engine casing comprises channeling the flow of cooling fluid into a high pressure compressor.
Hines further teaches channeling the flow of cooling fluid (water) into a high pressure compressor 54 (see Fig. 1; read col. 2, ll. 27-62).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Puerta further so that channeling the flow of cooling fluid into the compressor bleed port disposed within the engine casing comprises channeling the flow of cooling fluid into a high pressure compressor as taught by Hines in order to reduce temperatures within the compressor and combustor allowing the engine to operate at higher output levels (Hines col. 2, ll. 49-62).
Regarding Claim 14, Puerta in view of Hines discloses the claimed invention as discussed above.  Puerta further discloses channeling a flow of high pressure air from the compressor of the gas turbine engine during a first operating mode of the gas turbine engine through the compressor bleed port 17 (read col. 4, ll. 18-26; see Figs. 1-2); and wherein channeling the flow of cooling fluid to the conduit 20 comprises .
Allowable Subject Matter
Claims 1-9 are allowable.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1 and 2, Ballard (US 2010/0189551) is considered the closest prior art of record.  Ballard discloses in Fig. 3 and paras. 0030-0031 channeling a flow of high pressure air from the compressor 302 of the gas turbine engine 300 during a first operating mode of the gas turbine engine through a compressor bleed port 308 disposed within an engine casing 306 (para. 0030); and channeling a flow of cooling air into the compressor working fluid path of the compressor of the gas turbine engine from a location 320 external to the gas turbine engine during a shutdown operating mode of the gas turbine engine through the compressor bleed port 308 (para. 0030).  Ballard does not disclose the flow of cooling air reducing a temperature of the component of the gas turbine engine.  To the contrary, Ballard discloses the flow from the external location 320 reduces heat loss (para. 0030-0031).  Further, a secondary reference that 
Regarding Claim 15, the closest prior art of record does not disclose
the second operating mode is a shutdown operating mode in combination with the other interceding and base claim limitations.  Puerta and Hines teach the cooling fluid is water within the rejection above.  One of ordinary skill in the art would not want to inject water into the interior of a compressor at shutdown of the engine.
Claims 3-9 and 16 are allowable at least by basis on one of the claims discussed above.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                        Primary Examiner, Art Unit 3741                                                                                                                Examiner, Art Unit 3741